Concurring Opinion op
Preston, J.
After considerable doubt, I find myself, although very reluctantly, compelled to concur in the foregoing decision.
My doubt and reluctance was not, and is not, caused by the verdict, as it was fully warranted by the evidence; indeed I cannot conceive that' any jury could properly arrive at a different conclusion.
But I feel,’ from the manner in which the jury was made up, although in conformity with law, that the defendant and others may think he had not a fair trial.
*358The power given to the Marshal, to select talesmen from the circuit at large, in his sole discretion, is a formidable one, and although the abuse of such power has never been brought to the attention of the Court, it may be easily conceived that the time may arrive when the Marshal who holds his appointment from the Attorney-General, may, under instructions from an unscrupulous one, select men adverse to a defendant.
As much injury may be done to the administration of justice, if people think juries are or can be packed, as if such things occurred.
I am induced to make these observations as the Legislature is now in session, and in hope that the law may be amended,, by compelling the talesmen to be selected from the remainder of the list of fifty names now made by law, or in such other way as may be calculated to give confidence to accused persons.